DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kirillove (US 20150378023).
Regarding claim 1, Royo Royo et al teach (Figs. 1-12) a lidar system comprising: a light source (F) configured to emit a pulse of light; a scanner (Me) configured to direct the emitted pulse of light into a field of regard of the lidar system; a receiver configured to receive a portion of the emitted pulse of light scattered by a target located a distance from the lidar system, the receiver comprising: a digital micromirror device (DMD - Qr) comprising a two-dimensional array of electrically addressable micromirrors, wherein a portion of the micromirrors are configured to be set to an active-on state ([0121]) to direct the received pulse of light to a detector array; and the detector array, wherein the detector array comprises a two-dimensional array (Fig. 2) of detector elements, wherein the detector array is configured to detect the received pulse of light and produce an electrical signal corresponding to the received pulse of light; and a processor (computer) configured to determine, based at least in part on the electrical signal produced by the detector array, that the received pulse of light is associated with the emitted pulse of light ([0115]).
Regarding claim 2, Royo Royo et al each micromirror of the DMD is configured to be set to the active-on state ([0121] – active scanning region) or to an active-off state, wherein at least some of the active-on micromirrors are configured to reflect the received pulse of light to the detector array.
Regarding claim 3, Royo Royo et al teach the micromirrors configured to be set to the active-on state are associated with a region of the DMD where the received pulse of light is incident on the DMD.
Regarding claim 4, Royo Royo et al teach (Fig. 2 and the corresponding specification sections) each of the active-on micromirrors is located near or is overlapped with the region of the DMD where the received pulse of light is incident on the DMD.
Regarding claim 5, Royo Royo et al teach (Fig. 2) micromirrors of the DMD that are not associated with the region of the DMD where the received pulse of light is incident on the DMD are configured to be set to an active-off state, wherein light that is incident on an active-off micromirror is directed away from the detector array.  That is, part of light Br is directed toward element A.
Regarding claim 6, Royo Royo et al teach the emitted pulse of light is one of a plurality of pulses of light emitted by the light source; the scanner is further configured to scan the emitted pulses of light in a scan direction across the field of regard (see scanning pattern shown in figure 2); and one or more of the active-on micromirrors ([0122-0134]) are further configured to be set to an active-off state after the received pulse of light is detected by the detector array, wherein the micromirrors configured to be set to the active-off state are located on a side of the region that is opposite a direction associated with the scan direction of the emitted pulses of light.
Regarding claim 7, Royo Royo et al teach the active-on micromirrors are set to the active-on state prior to a time when the emitted pulse of light is emitted by the light source.  That is, since the laser diode emits at a frequency (not a continuous light source), as long as the micro-mirror are set to the active on state, there is an emission of light in such an intermittent source.  Furthermore, the claim does not structurally distinguish from claim 1 in which it depends upon.  Due to the lack of structural distinction in an apparatus claim, claim 7 is also rejected.  
Regarding claim 8, Royo Royo et al teach (see figure 2-10 and the related section of the specifications regards to figures 2-10) the scanner and the DMD are configured to be operated synchronously, wherein: the scanner is configured to direct the emitted pulse of light into the field of regard at a particular angle; and the portion of the micromirrors are configured to be set to the active-on state based at least in part on the particular angle at which the emitted pulse of light is directed.
Regarding claim 9, Royo Royo et al teach the light source is further configured to emit a subsequent pulse of light; and in response to the emission of the subsequent pulse of light, one or more active-on micromirrors of the DMD are configured to be set to an active-off state (where the DMD is directed toward element A), and one or more active-off micromirrors are configured to be set to the active-on state.
Regarding claim 10, Royo Royo et al teach (Figs. 2-10) the emitted pulse of light is a first pulse of light emitted by the light source; the light source is further configured to emit a second pulse (laser emitting pulses) of light after the first pulse of light is emitted; the scanner is further configured to scan emitted pulses of light comprising the first and second pulses of light in a scan direction across the field of regard; and additional micromirrors (Qr) of the DMD are configured to be set to the active-on state (top left of SQr in figures) to direct received light from the second pulse of light to the detector array, wherein: the additional active-on micromirrors (to the right of top left corner of SQr) are located adjacent to a region of the DMD where the received pulse of light is incident on the DMD and along a direction associated with the scan direction; and the additional active-on micromirrors are configured to be set to the active-on state prior to emission of the second pulse of light.
Regarding claim 11, Royo Royo et al teach the emitted pulse of light is one of a plurality of pulses of light emitted by the light source; the scanner is further configured to scan the emitted pulses of light across a scan pattern contained within the field of regard; scattered light from the emitted pulses of light is received as an input beam of light by the receiver, wherein the input beam of light is incident on the DMD over a region of incidence that corresponds to the region of the DMD where the received pulse of light is incident on the DMD; the region of incidence moves across a surface of the DMD in a pattern that corresponds to the scan pattern of the emitted pulses of light; and the micromirrors of the DMD are configured to be dynamically set to the active-on state or an active-off state as the region of incidence moves across the surface, wherein micromirrors located at or near a current or future location of the region of incidence are configured to be set to the active-on state.
Regarding claim 12, Royo Royo et al teach an input lens (Lf) configured to focus the received pulse of light onto the DMD.
Regarding claim 13, Royo Royo et al teach ([0116]) the detector array comprises a silicon photomultiplier (SiPM) wherein each detector element of the SiPM comprises a single-photon avalanche diode (SPAD).
Regarding claim 14, Royo Royo et al teach ([0116-0120]) each detector element of the detector array comprises an avalanche photodiode (APD), a single-photon avalanche diode (SPAD), a PIN photodiode, or a black-silicon detector.
Regarding claim 15, Royo Royo et al teach ([0117]) the detector elements comprise silicon-based detectors configured to detect light at one or more wavelengths within a 800-1100 nanometer wavelength range or indium-gallium-arsenide-based detectors configured to detect light at one or more wavelengths within a 1200-1600 nanometer wavelength range.
Regarding claim 16, Royo Royo et al teach a lens (Lf) configured to focus the received pulse of light onto the detector array.
Regarding claim 17, Royo Royo et al teach the processor is configured to determine that the received pulse of light is associated with the emitted pulse of light if the electrical signal produced by the detector array is above a minimum threshold value (signal detection value of greater than 0 A).
Regarding claim 18, Royo Royo et al teach the processor is configured to determine that the received pulse of light is associated with the emitted pulse of light if the electrical signal produced by the detector array is above a minimum threshold value and below a maximum threshold value.
Regarding claim 25, Royo Royo et al teach micromirrors set to an active-off state are configured to direct ambient light received by the receiver away (toward element A) from the detector array.
Allowable Subject Matter
Claims 19-24 and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, prior art of record does not teach the received pulse of light directed to the detector array by the DMD is configured to be incident on a particular number of the detector elements; each detector element that receives, within a particular time interval, greater than a particular threshold energy of light from the received pulse of light is configured to be triggered, wherein the triggered detector element produces a particular amount of electrical current in response to receiving greater than the particular threshold energy; the electrical signal produced by the detector array corresponds to a sum of the electrical currents produced by the triggered detector elements; and the electrical signal being above the minimum threshold value and below the maximum threshold value corresponds to a number of the triggered detector elements being greater than a minimum threshold number and less than a maximum threshold number.
Regarding claim 22, prior art of record does not teach the processor is further configured to: determine that a subsequently received optical signal is not valid if a corresponding electrical signal produced by the detector array in response to the received optical signal is less than the minimum threshold value or greater than the maximum threshold value; and disregard the subsequently received optical signal in response to determining that the subsequently received optical signal is not valid.
Regarding claim 24, prior art of record does not teach the detector array is a first detector array; the receiver further comprises one or more additional detector arrays, wherein each detector array is configured to produce an electrical signal corresponding to a receipt of a pulse of light; and the processor is further configured to determine that a subsequently received optical signal is not valid if two or more of the detector arrays each simultaneously produce an electrical signal corresponding to receipt of a pulse of light.
Regarding claim 26, prior art of record does not teach the receiver further comprises an optical image sensor, wherein micromirrors set to an active-off state are configured to direct ambient light received by the receiver to the image sensor.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK